Name: Council Regulation (EEC) No 3894/89 of 11 December 1989 amending Regulation (EEC) No 2967/89 relating to the continued import of New Zealand butter into the United Kingdom on special terms
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 12 . 89 Official Journal of the European Communities No L 378 / 23 COUNCIL REGULATION (EEC) Nd 3894 /89 of 11 December 1989 amending Regulation (EEC) No 2967/89 relating to the continued import of New Zealand butter into the United Kingdom on special terms HAS ADOPTED THIS REGULATION: Article 1 The special levy of ECU 45,83 per 100 kilograms provided for in Article 3 ( 1 ) of Regulation (EEC) No . 2967/ 89 is hereby replaced by a special levy of ECU 44,02 per 100 kilograms . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1 972 Act ofAccession , and in particular Article 5 (2 ) of Protocol 18 thereto, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2967/89 (*) temporarily authorizes the United Kingdom to import a certain quantity of New Zealand butter on special terms until 31 December 1992 ; Whereas the rate of the special levy should be adjusted in accordance with Article 3 (2 ) of Regulation (EEC) No 2967/ 89 , Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 11 December 1989 . For the Council % The President H.NALLET ( ») OJ No 281 , 30 . 9 . 1989 , p . 114 .